         Case 4:19-cv-00655-BSM Document 110 Filed 09/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


JANICE HARGROVE WARREN                                                       PLAINTIFF


v.                             Case No. 4:19-cv-00655-BSM


CHARLES MCNULTY, et al.                                                      DEFENDANTS



PLAINTIFF’S BRIEF IN SUPPORT OF HER UNOPPOSED MOTION FOR AN ORDER
 MODIFYING SUBPOENAS COMMANDING WITNESSES TO APPEAR FOR TRIAL
                                         BACKGROUND

       This matter is an employment discrimination, Title VII, 42 U.S.C. §§ 1981 and 1983, and

breach of contract case brought by Dr. Janice Warren (“Dr. Warren”), Assistant Superintendent

for Equity and Pupil Services (“Asst. Sup. Equity”) and former Interim Superintendent, against

her employer Pulaski County Special School District (“PCSSD”). This Court has subject matter

jurisdiction over this cause of action under 28 U.S.C. § 1331 because it is a civil action arising

under the laws of the United States, specifically 42 U.S.C. §§ 1981, 1983, 2000e-2(a)(1), 2000e-

2(a)(2), 2000e-3(a), and 2000e-5(f)(1). Furthermore, this Court has Supplemental Jurisdiction

over Dr. Warren's State law claim against PCSSD pursuant to 28 U.S.C. § 1367(a).

       This Court scheduled the trial of this matter before a jury for the week of September 20,

2021. On September 15, 2021, this Court continued the trial to an agreed-upon date but no earlier

than November 1, 2021. In preparation for her trial, plaintiff served sixteen witnesses with

subpoenas pursuant to Fed. R. Civ. Pro. 45; 9A Fed. Prac. & Proc. Civ. § 2461 (3d ed. April

2021) (a party may command the attendance of a witness for any reason). Each subpoena

complied with the requirements of Fed. R. Civ. Pro. 45 (a)(1) and commanded the person to
         Case 4:19-cv-00655-BSM Document 110 Filed 09/16/21 Page 2 of 2




whom it was directed to appear on a specified date and time during the week of September 20,

2021. Fed. R. Civ. Pro. 45 (a)(1)(A)(iii); 9A Fed. Prac. & Proc. Civ. § 2455 (3d ed. April 2021).

The cost for service of each subpoena ranged from $60 per subpoena to $75. The continuance of

the trial abrogates the effectiveness of the command stated in the previously issued and served

subpoenas. On a timely motion, the district court has the power to modify a subpoena that

subjects a person to an undue burden. See, generally, Fed. R. Civ. Pro. 45 (d)(3)(iv).

       Reissue of subpoenas would impose an undue burden on the plaintiff and increase her

costs to obtain the appearance of her witnesses. Plaintiff respectfully requests this Court to

extend the command of her duly issued and served subpoenas to each witness by ordering their

appearance during the week of the new trial date. The plaintiff will notify her subpoenaed

witnesses that their attendance during the week of September 20, 2021, is excused and their

attendance for the week of the new trial date is commanded by modification of the subpoena.

                                          CONCLUSION

       To facilitate the orderly and expeditious processes of the trial of this matter, the plaintiff

exercised diligence to serve her witnesses with subpoenas in advance of trial. Therefore, plaintiff

requests this Court to extend the command of the duly issued and served subpoenas consistent

with the Court’s continuance of the trial date in this case.

                                       Respectfully submitted this 16th day of September, 2021,
                                               Sarah Howard Jenkins
                                               Arkansas Bar #97046
                                               SARAH HOWARD JENKINS, PLLC
                                               P.O. Box 242694
                                               Little Rock, Arkansas 72223
                                               Phone: (501) 406-0905
                                               sarah@shjenkinslaw.com (email)
